Exhibit 99.1 RESOLUTE ENERGY CORPORATION ANNOUNCES $ Acquisition of approximately 3,300 net acres and production of 1,200 Boe per day Increases net acreage in Reeves County by 25% to more than 16,450 net acres Approximately 95% of the acquired acreage operated by Resolute Guidance updated to incorporate acquisition and continued improvements in well performance Denver, Colorado – October 4, 2016 – Resolute Energy Corporation (“Resolute” or the “Company”) (NYSE: REN) today reported that it has entered into a definitive agreement (the “Acquisition Agreement”) with Firewheel Energy, LLC (“Firewheel”), a portfolio company of EnCap Investments, to acquire certain oil and gas properties located in Reeves County, Texas, for a purchase price of $135 million (the “Firewheel Properties”).The transaction is expected to close on October 7, 2016. The Firewheel Properties consist of 3,293 net acres in our highly productive Delaware Basin operating area, and include interests in thirteen horizontal and fifteen vertical wells, which produce approximately 1,200 net Boe per day.Approximately 95% of the acreage and substantially all of the production and proved reserves are located within the Resolute-operated Mustang project area in Reeves County.The remainder of the acreage is also in Reeves County.The Firewheel Properties contain estimated proved reserves of 6.2 MMBoe with PV-10 of $45.8 million, using strip pricing at June 30, 2016.The acquisition also includes Firewheel’s interest in the Earn-Out Agreement (to which we are also a party) with Caprock Permian Processing LLC and Caprock Field Services LLC (collectively, “Caprock”).Following the closing of the acquisition, Resolute will receive 100% of all payments from Caprock under the Earn-Out Agreement.
